DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022 and 02/11/2022 were filed after the mailing date of the Notice of Allowance on 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment to claim 9, the cancellation of claims 12, 14-32, 46-89, the addition of new claims 90-153 as replacements for cancelled claims 12, 14-32, and 46-89 so they are properly ordered for printing of the published Patent, and the arguments presented support the maintenance of the indication of allowability presented in the previous Office Action dated 12/09/2021. Therefore, the Examiner maintains the indication of allowability below, with modifications to address the cancelled claims, the new claims and the IDSs filed 02/09/2022 and 02/11/2022. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 12/09/2021, claims 9-12, 14-32 and 34-89 were indicated as allowable. However, the ordering of the claims as presented on 08/13/2021 proved to be cumbersome for proper printing of the Patent Publication. Based on an Examiner’s Interview dated 01/18/2022, Applicant agreed to provide an amended set of claims that would meet the needs of printing. Applicant filed an RCE on 02/09/2022 to provide the amended set of claims, corrections to the Specification for consistency and which also included IDS(s) on 02/09/2022 and 02/11/2022 to be considered. The Examiner has reviewed the amended set of claims and the recitations of the cancelled claims 12, 14-32 and 46-89 are the same as the newly added claims 90-153. In addition the Examiner has considered the references cited on the IDS documents filed on 02/09/2022 and 02/11/2022. In light of those documents and new claims 90-153, added for the purpose of proper numbering and printing of the Patent publication, the Examiner maintains the indication of allowability from the NOA dated 12/09/2021 in this present action. Therefore, claims 9-11, 34-45 and new claims 90-153 are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899